Citation Nr: 1026467	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an initial compensable disability rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 1972 to April 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2009 a Board videoconference hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

In a statement that was received in April 2008, the 
Veteran requested that the RO reopen his claims for back 
and neck conditions.  As these matters have not yet been 
adjudicated, they are referred to the RO for the 
appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran's entrance examination noted that he had hearing 
loss in the right ear.  

2.  The Veteran's right ear hearing loss was not aggravated 
during active military service.

3.  In November 2007 the Veteran had Level IV hearing impairment 
in his left ear.

4.  In May 2009 the Veteran had Level V hearing impairment in his 
left ear.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009). 

2.  The criteria for a compensable disability rating for hearing 
loss of the left ear have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - right ear hearing loss

The Veteran seeks service connection for hearing loss in his 
right ear which he attributes to noise exposure from driving 
jeeps, gama goats, two and a half ton trucks, tanks, recovery 
vehicles, etc.  See statement received in June 2004.  During the 
March 2009 Board hearing he testified that he drove different 
types of vehicles and that he was around tanks, other loud 
vehicles, and the helicopter pad and never wore hearing 
protection.  He also testified that he was exposed to grenade 
noise and rifles.  The DD 214 confirms that the Veteran was in 
the armor headquarters.  In a July 2009 statement, the Veteran 
reported that prior to service he could hear crickets, birds 
singing, people whispering to him, people walking up behind him, 
and what was being said on the television, the radio, and in 
church, people when they were in the woods, teachers in school, 
wasps, bees, basically anything that a person with normal hearing 
could hear.  He could hear the same things when he was in basic 
training and also in AIT in Maryland.  Once he went to Germany, 
he was in the armor infantry division where he drove equipment.  
After a couple of years passed by, it was harder for him to 
understand what was being said without asking people to repeat 
what they said.  When he got home, he could not hear the insects, 
birds, whispers and a lot of other things.  That was one of the 
reasons why he was robbed at gun point, because he did not hear 
people sneaking up behind him.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a December 1971 
enlistment examination.  An audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
10
10
/
65

Physical condition profiles dated in February and April 1975 
showed the Veteran had severe sensorineural hearing loss and was 
placed on profile of "[N]o assignment involving habitual or 
frequent exposure to loud noises or firing of weapons."  A 
separation examination dated in February 1975 diagnosed the 
Veteran with severe high frequency sensorineural hearing loss in 
both ears.

Audiogram results at separation revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
10
55
65

These results show a decibel loss greater than 40 at 4000 Hertz, 
accordingly, the Veteran met the hearing loss disability 
requirements of 38 C.F.R. § 3.385 both at the time of entry and 
at the time of discharge.

In November 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  He reported that he was a heavy 
equipment operator and drove tanks in the military.  Audiology 
testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
45
75
75

Speech recognition scores using the Maryland CNC Test were 76 
percent in both ears.  The examiner noted that the Veteran was 
put on limited duty due to his hearing loss in 1973 after an 
increase in hearing loss was documented.  The examiner noted that 
the Veteran's hearing loss at 4000 Hz was the same at entrance 
and separation, however, loss was not measured at 3000 and 6000 
Hz at entrance and therefore it could only be speculated that in 
1971 the hearing loss at those frequencies was there as well.  It 
was further noted that the Veteran worked around construction as 
a civilian for 26 years.  The opinion provided was that hearing 
loss for the right ear did not seem to be aggravated by noise 
exposure in service as threshold for 4000 Hz was the same from 
1971-1975.  

In December 2007, Social Security Administration (SSA) determined 
that the Veteran had hearing loss but that he was disabled due to 
lumbar spine degenerative disc disease, cervical spine disease 
and depression.  

In May 2009 the Veteran was accorded another C&P audio 
examination.  He reported a history of construction work for 25+ 
years.  Audiology testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
25
50
80
80

Speech recognition scores using the Maryland CNC Test showed 72 
percent in the right ear.  The examiner found the Veteran's 
hearing was within normal limits sloping to severe sensorineural 
hearing loss bilaterally.  The examiner noted that there was only 
a 5 decibel threshold shift for the right ear at 500, 1000, and 
2000 Hertz and no threshold shift at all at 4000 Hertz.  The 
examiner opined that a 5 decibel threshold shift was not 
considered a significant change in hearing and therefore did not 
constitute aggravation.  The examiner based the opinion on a 
comparison between the induction examination and separation 
examinations found in the claims file.  

The Board notes, however, that there was no change in the 
readings at 2000 Hertz from the time of the induction examination 
and the time of the separation examination.  Audiogram results 
showed that he had a decibel loss of 10 at 2000 Hertz both at the 
time of entry and the time of separation.  

In December 2009, the Board requested a medical expert opinion 
from the Veterans Health Administration pursuant to 38 C.F.R. 
§ 20.901(a).  Specifically, the Board asked whether there was a 
permanent increase in the severity of the underlying pathology 
associated with the right ear hearing loss which occurred during 
service.  If so, was the increase in severity due to the natural 
progress of the disease.  If the conclusion was that the right 
ear hearing loss did not increase in severity during service, 
what was the medical basis for such a finding.  

In correspondence dated in February 2010, the reviewing 
audiologist opined that the May 2009 examiner was "correct in 
concluding that the right ear did not show an increase in 
severity of the underlying pathology that pre-existed entry into 
the service."  He also opined that the examiner was correct in 
assessing that the 5 decibel variation was not significant.  He 
stated that a +5 or -5 decibel variation was accepted as a 
routine deviation in audiologic examinations and cited the 
following:

Because administration time is often limited, 
attenuator steps of 5 dB are used.  This introduces a 
minimum SE of +/- 5 decibels.  Inasmuch as tolerances 
contained in ANSI standards are from +/- 3 dB to 5 dB 
of designated sound pressure levels (SPL), the SE can 
potentially expand to +/- 10 or 15 dB depending on the 
subject's actual physiologic sensitivity.

Handbook of Clinical Audiology, page 98, Yanis, Phillip.

He also stated that "The Department of Defense criteria for STS 
(significant threshold shift) is a shift of +/- 15 dB or greater 
at 1000, 2000, 3000, or 4000 Hz...."  Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, 2004, Dept. of Veterans Affairs. 

The Veteran's accredited representative asserted in written 
argument dated in June 2010 that the doctor failed to answer the 
questions posed by the Board.  However, the Board finds that the 
opinion was responsive to the Board's questions and was supported 
by a rationale.   Specifically, the opinion stated that there was 
no increase in severity of the hearing loss during service and 
provided the basis for the finding. 
 
The induction examination report shows that the Veteran had a 65 
decibel loss at 4000 Hertz when he entered service.  This level 
of loss satisfies the requirements of a hearing loss disability 
pursuant to 38 C.F.R. § 3.385, as was noted previously.  The 
examiner also noted that the Veteran had decreased hearing in the 
summary of defects and diagnoses on the entrance examination 
report.  As the hearing loss condition was noted at entry, the 
presumption of soundness does not apply.  See 38 C.F.R. 
§ 3.304(b).  

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2009).  
Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2009).  
See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In this case, the Veteran's right ear hearing loss was noted on 
his enlistment examination as a pre-existing condition.  Physical 
condition profiles dated in February and April 1975 showed the 
Veteran had severe sensorineural hearing loss and was placed on 
profile of "[N]o assignment involving habitual or frequent 
exposure to loud noises or firing of weapons."  The evidence 
showed a shift of 5 decibels at 500 and 1000 Hertz from the 
entrance examination to the separation examination.  The readings 
at 2000 and 4000 Hertz remained the same.  

After reviewing the evidence of record, the Board finds that the 
Veteran's right ear hearing loss did not increase in severity  
during service.  The Board finds that the February 2010 VA 
medical opinion is entitled to great probative value as it was 
based on a review of the file, a review of the May 2009 C&P 
examination, and because a rationale was provided.  The 
audiologist opined that the May 2009 examiner was correct in 
assessing that the 5 decibel variation was not significant.  The 
audiologist explained that a +5 or -5 decibel variation was 
accepted as a routine deviation in audiologic examinations.  

The Board recognizes that the Veteran believes his current right 
ear hearing loss condition is related to service.  The Federal 
Circuit issued a decision in Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires 
that the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his right ear hearing loss condition 
worsened due to service.  However, his opinion is outweighed by 
the more probative medical opinion of record, for which a 
rationale was provided.  As discussed above, the most probative 
evidence shows that the Veteran's right ear hearing loss was not 
permanently aggravated during service.  Under these 
circumstances, the presumption of aggravation does not apply.  
See Beverly v. Brown, 9 Vet. App. 402 (1996).  Consequently, the 
weight of the probative evidence is against the Veteran's claim 
for service connection for a right ear hearing loss condition.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.).  Accordingly, as the weight of the 
probative evidence is against the Veteran's claim, service 
connection for right ear hearing loss must be denied.  38 C.F.R. 
§§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R.  § 3.102.  

Increased rating - left ear hearing loss

The Veteran also seeks a compensable disability rating for 
hearing loss in the left ear.  In his substantive appeal, he 
stated that he could not understand what was being said sometimes 
and that things were not clear.  The Veteran testified that he 
misunderstood what people were saying most of the time.  He 
constantly had to ask people to repeat themselves.  In his July 
2009 statement, the Veteran reported that if he could not see a 
person's lips, he would miss out on what was said.  In a group 
setting, like church or watching television, he could not get the 
true meaning or understand it all.  He missed several 
appointments because he did not hear what the doctor said.  He 
indicated that the new hearing aids helped, as did the telephone 
and the head phones for watching television.  He heard some 
sounds he had not heard since back in the 1970s.  He constantly 
feared what was going on around him especially when he was in the 
shower or bed due to the violence today.   

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by 
four.  This average is used in all cases (including those in 
§4.86) to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever results 
in the higher numeral, when the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
That numeral will then be elevated to the next higher Roman 
numeral.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, however, as will be addressed below there is no 
basis to assign a higher evaluation for any period of time that 
is covered by this appeal.  

VA medical records include an April 2004 audiological examination 
that showed the Veteran's hearing was within normal limits 
sloping to severe sensorineural hearing loss.  However, the 
audiological test was not interpreted and therefore will not be 
considered for rating purposes.  See Kelly, supra.  The Board 
further notes in that regard that the evaluation does not comply 
with 38 C.F.R. § 4.85 as it does not indicate that the Maryland 
CNC word list was used.

Private medical records include an audiogram in February 2004 
that showed normal hearing sloping to a moderately severe 
sensorineural hearing loss in the high frequency.  However, the 
audiological test was not interpreted and therefore will not be 
considered for rating purposes.  See Kelly, supra.  

In November 2007 the Veteran was accorded a C&P audio 
examination.  During the examination the Veteran reported having 
poor speech understanding especially in noisy environments.  
Audiology testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
20
20
55
80
75

Speech recognition scores using the Maryland CNC Test were 76 
percent in both ears.  Puretone threshold average was 57.5 for 
the left ear.  These findings correspond to Level IV hearing in 
the left ear.  This corresponds to a noncompensable disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86 is not 
shown.  

The Board notes that the right ear is assigned a Level I hearing 
impairment, since it is not service connected.  38 C.F.R. § 
4.85(f).  Nevertheless, pursuant to 38 C.F.R. § 3.383, 
compensation is payable for a combination of service-connected 
and nonservice-connected hearing loss as if both disabilities are 
service-connected, provided that the non-service connected 
disability is not the result of the Veteran's own willful 
misconduct.  However, hearing impairment in one ear that is 
compensable to a degree of 10 percent or more as a result 
service-connected disability and hearing impairment as a result 
of nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear is required. 38 C.F.R. § 
3.383(a)(3).  The result is that a veteran must have a service-
connected hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be considered 
in deriving the level of disability.  If the hearing loss of the 
service-connected ear is rated at less than 10 percent, then the 
hearing loss of the nonservice-connected ear is still considered 
to be Level I, no matter the level of hearing impairment.  See 69 
Fed. Reg. 48,149- 48,150; 38 C.F.R. § 4.85(f) (2009).  In this 
case, the Veteran's level of service-connected hearing loss of 
the left ear is noncompensable so the hearing loss in the right 
ear must be considered to be Level I.  

SSA records show that the hearing loss interfered with his 
ability to perform basic work functions.  The administrative law 
judge noted that although hearing loss was documented, the 
Veteran had no difficulty hearing and responding to questions at 
the hearing.  Accordingly, the judge found that the Veteran's 
hearing loss imposed only slight limitations on his ability to 
perform basic work functions and determined that he had a non-
severe hearing impairment.  

In May 2009 the Veteran was accorded another C&P audio 
examination.  During the examination the Veteran reported 
difficulty hearing all the time.  He reported a history of 
construction work for 25+ years.  Audiology testing yielded the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
20
25
50
80
80

The speech recognition score using the Maryland CNC Test showed 
68 percent in the left ear.  Puretone threshold averages were 
58.75 for both ears.  These findings correspond to Level V 
hearing in the left ear.  The right ear is assigned a Level I 
hearing impairment, since it is not service connected.  38 C.F.R. 
§ 4.85(f).  This corresponds to a noncompensable disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86 is not 
shown.  

In sum, there is no evidence from any of the probative 
audiological examinations that would support a compensable 
disability rating.  Accordingly, the Veteran's claim for an 
initial compensable disability rating must be denied. 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher schedular rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. 
§ 4.10 (2008).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the Veteran has not reported to VA that there was 
any prejudice caused by a deficiency in either examination.  The 
Veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that 
lay testimony is competent when it regards features or symptoms 
of injury or illness).  

In light of the Veteran's statements concerning the effect of the 
service-connected hearing loss disability, the issue of an extra-
schedular rating was considered under 38 C.F.R. § 3.321(b)(1).  
The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the record does not show that the Veteran's left 
ear hearing loss has resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the schedular criteria, or that it has 
necessitated frequent periods of hospitalization.  There is also 
no indication that the disability is exceptional such that the 
schedular criteria are inadequate.  The Board notes that the 
Veteran worked 25+ years in construction work and has not 
reported marked interference with his chosen profession.  While 
the Veteran has difficulty hearing and understanding speech, as 
well as other activities going on around him, such symptoms are 
contemplated by the schedular criteria.  The Board therefore 
finds that the impairment resulting from the Veteran's left ear 
hearing loss is appropriately compensated by the currently 
assigned schedular rating.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in May 2004 apprised the Veteran of 
the information evidence necessary to reopen his claim for 
service connection for hearing loss and what was required to 
substantiate a claim for service connection.  He was also advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  See 38 
C.F.R. § 3.159(b)(1).  The Board thus finds that the Veteran has 
been provided adequate notice in accordance with 38 U.S.C.A §§ 
5103, 5103A with regard to his claim for service connection.  

With respect to the other claim, the Veteran is challenging the 
initial evaluation following the grant of service connection for 
hearing loss of the left ear.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled. 
 Id. at 490-91.  Thus, VA had no additional duty to notify in 
this case once service connection was granted.

These issues were previously remanded by the Board for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  VA and Social Security 
Administration (SSA) records were obtained and the Veteran was 
accorded C&P audio examinations. 

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA treatment records have been obtained and associated 
with the claims file.  The Veteran was afforded multiple VA audio 
examinations; the reports of which are of record.  A Veterans 
Health Administration opinion was also obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss of the right ear is denied.

Entitlement to an initial compensable disability rating for 
hearing loss of the left ear is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


